Exhibit 10.1

OHCP HM ACQUISITION CORP.

2010 STOCK OPTION PLAN

(Effective as of May 28, 2010)

1. Purpose

The purpose of the Plan is to provide a means through which the Company and its
Subsidiaries may attract able persons to enter and remain in the employ and
service of the Company and its Subsidiaries and to provide a means whereby
employees, directors and Consultants of the Company and its Subsidiaries can
acquire and maintain Common Stock ownership, thereby strengthening their
commitment to the welfare of the Company and its Subsidiaries and promoting an
identity of interest between stockholders and these employees, directors and
Consultants.

The Plan provides for the grant of Options to purchase Common Stock.

2. Definitions

The following definitions shall be applicable throughout the Plan.

(a) “Affiliate” with respect to any Person, means any other Person who, directly
or indirectly (including through one or more intermediaries), controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control,” when used with respect to any specified Person,
means the power, direct or indirect, to direct or cause the direction of the
management and policies of such Person, whether through ownership of voting
securities, by contract or otherwise; and the terms “controlling” and
“controlled” shall have correlative meanings.

(b) “Board” means the Board of Directors of the Company.

(c) “Cause” with respect to any Participant, has the same meaning as “Cause”,
“Just Cause” or any term of like import set forth in any employment, consulting
or similar agreement between such Participant and the Company or any of its
Subsidiaries. Absent such term in any such agreement, and in the case of other
Participants who do not have such an agreement, “Cause” shall mean the
following: (A) the Participant’s conviction of, or pleading guilty or no contest
to, a felony or a crime involving moral turpitude, or other material act or
omission involving dishonesty or fraud, (B) the Participant’s conduct that
brings or is reasonably likely to bring the Company or any of its Affiliates
into public disgrace or disrepute and that affects the Company’s or any
Affiliate’s business in any material way, (C) the Participant’s failure to
perform duties (other than as a result of his incapacity due to physical or
mental illness or injury) as reasonably directed by the Company (which, if
curable, is not cured within 14 days after notice thereof is provided to the
Participant) (D) the Participant’s gross negligence, willful malfeasance,
material act of disloyalty or other conduct materially injurious with respect to
the Company or its Affiliates or (E) the Participant’s willful and repeated
failure to follow the reasonable and lawful



--------------------------------------------------------------------------------

instructions of the Board or his or her direct superiors. Any determination of
whether Cause exists shall be made by the Committee in its sole discretion.

(d) “Change in Control” has the meaning set forth in the Stockholders’
Agreement.

(e) “Code” means the Internal Revenue Code of 1986, as amended. Reference in the
Plan to any section of the Code shall be deemed to include any amendments or
successor provisions to such section and any regulations under such section.

(f) “Committee” means a committee of at least two people as the Board may
appoint to administer the Plan or, if no such committee has been appointed by
the Board, the Board.

(g) “Common Stock” means the common stock, par value $0.01 per share, of the
Company.

(h) “Company” means OHCP HM Acquisition Corp., a Delaware corporation.

(i) “Consultant” means any consultant or advisor to the Company or any of its
Subsidiaries who may be offered securities registrable on Form S-8 under the
Securities Act or pursuant to an offer that is exempt from registration
requirements under Section 5 of the Securities Act under Rule 701 promulgated
under the Securities Act.

(j) “Date of Grant” means the date on which the granting of an Option is
authorized by the Committee or such other subsequent date as may be specified in
such authorization.

(k) “Effective Date” means May 28, 2010.

(l) “Eligible Person” means any (i) individual regularly employed by the Company
or any of its Subsidiaries who satisfies all of the requirements of Section 6 of
the Plan; (ii) director of the Company or any of its Subsidiaries; or
(iii) Consultant to the Company or any of its Subsidiaries.

(m) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(n) “Exercise Price” means the exercise price for an Option as described in
Section 7(a) of the Plan.

(o) “Fair Market Value” on a given date means, except as otherwise determined by
the Committee: (i) if the Common Stock is listed on a national securities
exchange, the closing sale price reported as having occurred on the primary
exchange with which the Common Stock is listed and traded on such date, or, if
there is no such sale on that date, then on the last preceding date on which
such a sale was

 

- 2 -



--------------------------------------------------------------------------------

reported; (ii) if the Common Stock is not listed on any national securities
exchange but is quoted in an inter-dealer quotation system on a last sale basis,
the average between the closing bid price and ask price reported on such date,
or, if there is no such sale on that date, then on the last preceding date on
which a sale was reported; (iii) if Fair Market Value cannot be determined under
clause (i) or (ii) above, or if the Committee determines in its sole discretion
that the shares of Common Stock are too thinly traded for Fair Market Value to
be determined pursuant to clause (i) or (ii), the fair market value as
determined in good faith by the Committee in its sole discretion; or (iv) if the
Common Stock is not listed on a national securities exchange or quoted in an
inter-dealer quotation system on a last sale basis, the amount determined in
good faith by the Committee, in its sole discretion, to be the fair market
value. Fair Market Value is intended to be not less than fair market value as
determined for purposes of Section 409A of the Code.

(p) “Fiscal Year” shall mean the fiscal year of the Company, which on the date
hereof is the period beginning on January 1 and ending on December 31.

(q) “Initial Public Offering” means the consummation of an initial underwritten
public offering by the Company (or any corporate successor of the Company) of
its Common Stock (or a successor security) pursuant to a registration statement
(other than a registration statement relating solely to an employee benefit
plan) that has been filed under the Securities Act and declared effective by the
Securities and Exchange Commission.

(r) “OH” means Oak Hill Capital Partners III, L.P. and Oak Hill Capital
Management Partners III, L.P.

(s) “OH Affiliates” means OH, any related OH partnership or any other member of
the OH Investor Group that is an Affiliate of OH or Oak Hill Capital Management,
LLC.

(t) “OH Investor Group” means OH, related Oak Hill partnerships and their
respective limited partners and Affiliates.

(u) “Option” means an award granted under Section 7 of the Plan.

(v) “Option Period” means the term of the Option described in Section 7(c) of
the Plan.

(w) “Participant” means an Eligible Person who has been selected by the
Committee to participate in the Plan and to receive an Option pursuant to
Section 7 of the Plan.

(x) “Permitted Transferee” has the meaning set forth in the Stockholders’
Agreement.

 

- 3 -



--------------------------------------------------------------------------------

(y) “Person” means an individual or a corporation, association, partnership,
limited liability company, joint venture, organization, business, trust or any
other entity or organization, including a government or any subdivision or
agency thereof.

(z) “Plan” means this OHCP HM Acquisition Corp. 2010 Stock Option Plan.

(aa) “Repurchase Payment” has the meaning set forth in Section 7(f).

(bb) “Repurchase Right” shall have the meaning set forth in Section 7(f).

(cc) “Retirement” means a Participant’s retirement from employment with the
Company or any of its Subsidiaries at age 61 or thereafter.

(dd) “Securities Act” means the Securities Act of 1933, as amended.

(ee) “Securities Laws” means the Exchange Act, the Securities Act and state
securities and “blue sky” laws, all as now enacted or as the same may from time
to time be amended, and the applicable rules and regulations promulgated
thereunder.

(ff) “Stock Option Agreement” means the agreement between the Company and a
Participant who has been granted an Option pursuant to Section 7 of the Plan,
which defines the rights and obligations of the parties as required in
Section 7(d) of the Plan.

(gg) “Stockholders’ Agreement” means the Stockholders’ Agreement, dated as of
May 28, 2010, by and among the Company, Oak Hill Capital Partners III, L.P. and
the other investors and individuals executing the Stockholders’ Agreement from
time to time, as such agreement is amended, supplemented or otherwise modified
from time to time.

(hh) “Subsidiaries” has the meaning set forth in the Stockholders’ Agreement.

(ii) “transfer” has the meaning set forth in the Stockholders’ Agreement.

(jj) “12h-1(f) Exemption” means the exemption from registration under
Section 12(g) of the Exchange Act by operation of Rule 12h-1(f) of the Exchange
Act.

3. Effective Date, Duration and Expiration Date

 

- 4 -



--------------------------------------------------------------------------------

The Plan is effective as of the Effective Date. The expiration date of the Plan,
on and after which no Options may be granted hereunder, shall be the tenth
anniversary of the Effective Date; provided, however, that the administration of
the Plan shall continue in effect until all matters relating to obligations in
respect of Options previously granted have been settled.

4. Administration

(a) The Committee shall administer the Plan. The majority of the members of the
Committee shall constitute a quorum. The acts of a majority of the members
present at any meeting at which a quorum is present or acts approved in writing
by a majority of the Committee shall be deemed the acts of the Committee.

(b) Subject to the provisions of the Plan and applicable law, the Committee
shall have the power, in addition to other express powers and authorizations
conferred on the Committee by the Plan, to: (i) designate Participants after
consultation with the Chief Executive Officer; (ii) determine the number of
shares of Common Stock to be covered by, or with respect to which payments,
rights or other matters are to be calculated in connection with Options,
including the treatment of any fractional shares; (iii) determine the terms and
conditions of any Options; (iv) determine whether, to what extent, under what
circumstances and in what amounts Options may be settled or exercised in cash,
shares of Common Stock, other securities, other Options or other property, or
canceled, forfeited or suspended and the method or methods by which Options may
be settled, exercised, canceled, forfeited or suspended; (v) interpret,
administer, reconcile any inconsistency, correct any defect and/or supply any
omission in the Plan and any instrument or agreement relating to, or Option
granted under, the Plan; (vi) accelerate the vesting or exercisability of
Options; (vii) establish, amend, suspend or waive such rules and regulations and
appoint such agents as it shall deem appropriate for the proper administration
of the Plan; and (viii) make any other determination and take any other action
specified under the Plan or that the Committee deems necessary or desirable for
the administration of the Plan.

(c) Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations and other decisions under or with respect to the
Plan or any Option or any documents evidencing any and all Options granted
pursuant to the Plan shall be within the sole discretion of the Committee, may
be made at any time and shall be final, conclusive and binding upon all parties,
including, without limitation, the Company, any Affiliate of the Company, any
Participant, any holder of any Option and any stockholder.

5. Grant of Options; Shares Subject to the Plan

The Committee may, from time to time, grant Options to one or more Eligible
Persons; provided, however, that:

(a) Subject to Section 9 of the Plan, the aggregate number of shares of Common
Stock in respect of which Options may be granted under the Plan is 34,293.469
shares;

 

- 5 -



--------------------------------------------------------------------------------

(b) In the event any Option shall be surrendered, terminate, expire or be
forfeited, the number of shares of Common Stock no longer subject thereto shall
thereupon be released and shall thereafter be available for new grants under the
Plan;

(c) Common Stock delivered by the Company in settlement of Options granted under
the Plan may be authorized and unissued Common Stock or Common Stock held in the
treasury of the Company or may be purchased on the open market or by private
purchase;

(d) As a condition precedent to the Company’s grant of an Option under the Plan,
the Participant must enter into a Stock Option Agreement;

(e) As a condition precedent to the Participant’s exercise of an Option under
the Plan, the Participant must enter into the Stockholders’ Agreement; and

(f) No Option granted under the Plan shall be an incentive stock option under
Section 422 of the Code.

6. Eligibility

Participation shall be limited to Eligible Persons who have been selected by the
Committee to participate in the Plan and entered into a Stock Option Agreement
and the Stockholders’ Agreement.

7. Terms of Options

The Committee is authorized to grant one or more Options to any Eligible Person.
Each Option so granted shall be subject to the following conditions, or to such
other conditions as may be reflected in the applicable Stock Option Agreement.
In all events, the provisions in the applicable Stock Option Agreement shall
control the terms of the Option issued pursuant thereto. If there shall be a
conflict between the provisions of the Plan and such Stock Option Agreement, the
provisions of the Plan shall control.

(a) Exercise Price. The Exercise Price per share of Common Stock for each Option
shall be set by the Committee at the time of grant but shall not be less than
the Fair Market Value of one share of Common Stock on the Date of Grant.

(b) Manner of Exercise and Form of Payment. No shares of Common Stock shall be
delivered pursuant to any exercise of an Option until payment in full of the
aggregate exercise price therefor is received by the Company. Options which have
become exercisable may be exercised by delivery of written notice of exercise to
the Committee accompanied by payment of the Exercise Price. Unless otherwise
specifically provided in the applicable Stock Option Agreement, the Exercise
Price shall be payable in cash (by certified check or wire transfer) or by such
other method as the Committee may allow, including, without limitation, by means
of a “net exercise” procedure approved by the Committee.

 

- 6 -



--------------------------------------------------------------------------------

(c) Vesting, Option Period and Expiration. Options shall vest and become
exercisable in such manner and on such date or dates determined by the Committee
and shall expire after such period, not to exceed ten years, as may be
determined by the Committee (the “Option Period”), all as set forth in the
applicable Stock Option Agreement; provided, however, that notwithstanding any
vesting dates set by the Committee, the Committee may in its sole discretion
accelerate the exercisability of any Option, which acceleration shall not affect
the terms and conditions of any such Option other than with respect to
exercisability. If an Option is exercisable in installments, such installments
or portions thereof which become exercisable shall remain exercisable until the
Option expires.

(d) Stock Option Agreement — Other Terms and Conditions. Each Option granted
under the Plan shall be evidenced by a Stock Option Agreement, which shall
contain such provisions as may be determined by the Committee and, except as may
be specifically stated otherwise in such Stock Option Agreement, which shall be
subject to the following terms and conditions:

(i) Each Option or portion thereof that is exercisable shall be exercisable for
the full amount or for any part thereof.

(ii) Each share of Common Stock purchased through the exercise of an Option
shall be paid for in full at the time of the exercise. Each Option shall cease
to be exercisable as to any share of Common Stock when the Participant purchases
the share or when the Option expires.

(iii) Subject to Section 8(l) of the Plan, Options shall not be transferable by
the Participant except by will or the laws of descent and distribution and shall
be exercisable during the Participant’s lifetime only by the Participant.

(iv) Each Stock Option Agreement may contain a provision that, upon demand by
the Committee, the Participant shall deliver to the Committee at the time of any
exercise of an Option a written representation and warranty that the shares to
be acquired upon such exercise are to be acquired for investment and not for
resale or with a view to the distribution thereof, and any other representations
and warranties deemed necessary by the Committee to ensure compliance with all
applicable Securities Laws. Upon such demand, delivery of such representations
and warranties prior to the delivery of any shares issued upon exercise of an
Option shall be a condition precedent to the right of the Participant or such
other person to purchase any shares. In the event certificates for Common Stock
are delivered under the Plan with respect to which such representations and
warranties has been obtained, the Committee may cause a legend or legends to be
placed on such certificates to make appropriate reference to such
representations and warranties and to restrict transfer in the absence of
compliance with applicable Securities Laws.

(e) Voluntary Surrender. The Committee may permit the voluntary surrender of all
or any portion of any Option, if any, granted under the Plan to

 

- 7 -



--------------------------------------------------------------------------------

be conditioned upon the granting to the Participant of a new Option for the same
or a different number of shares as the Option surrendered or require such
voluntary surrender as a condition precedent to a grant of a new Option to such
Participant. Such new Option shall be exercisable at an Exercise Price, during
an Option Period and in accordance with any other terms or conditions specified
by the Committee at the time the new Option is granted, all determined in
accordance with the provisions of the Plan without regard to the Exercise Price,
Option Period or any other terms and conditions of the Option surrendered.

8. General

(a) Additional Provisions of an Option. Options granted to a Participant under
the Plan also may be subject to such other provisions (whether or not applicable
to Options granted to any other Participant) as the Committee determines
appropriate including, without limitation, provisions to assist the Participant
in financing the purchase of Common Stock upon the exercise of Options
(provided, that the Committee determines that providing such financing does not
violate the Sarbanes-Oxley Act of 2002), provisions for the forfeiture of or
restrictions on resale or other disposition of shares of Common Stock acquired
under any Option, provisions giving the Company the right to repurchase shares
of Common Stock acquired under any Option in the event the Participant elects to
dispose of such shares or terminate employment, provisions allowing the
Participant to elect to defer the receipt of payment in respect of Options for a
specified period or until a specified event and provisions to comply with
Securities Laws and federal, state, provincial, territorial, local or foreign
tax withholding requirements. Any such provisions shall be reflected in the
applicable Stock Option Agreement.

(b) Privileges of Common Stock Ownership. Except as otherwise specifically
provided in the Plan, no Person shall be entitled to the privileges of ownership
in respect of shares of Common Stock which are subject to Options hereunder
until such shares have been issued to that person.

(c) Government and Other Regulations. The obligation of the Company to make
payment of Options in Common Stock or otherwise shall be subject to all
applicable laws, rules and regulations, and to such approvals by governmental
agencies as may be required. Notwithstanding any terms or conditions of any
Option to the contrary, the Company shall be under no obligation to offer to
sell or to sell and shall be prohibited from offering to sell or selling any
shares of Common Stock pursuant to an Option unless such shares have been
properly registered for sale pursuant to the Securities Laws or unless the
Company has received an opinion of counsel, satisfactory to the Company, that
such shares may be offered or sold without such registration pursuant to an
available exemption therefrom and the terms and conditions of such exemption
have been fully complied with. The Company may, but shall be under no obligation
to, register for sale under the Securities Laws any of the shares of Common
Stock to be offered or sold under the Plan. If the shares of Common Stock
offered for sale or sold under the Plan are offered or sold pursuant to an
exemption from registration under the Securities Laws, the Company may restrict
the transfer of such shares and may legend the Common Stock certificates
representing such

 

- 8 -



--------------------------------------------------------------------------------

shares in such manner as it deems advisable to ensure the availability of any
such exemption.

(d) Tax Withholding.

(i) A Participant may be required to pay to the Company or any Subsidiary, and
the Company or any Subsidiary shall have the right and is hereby authorized to
withhold from any shares of Common Stock or other property deliverable under any
Option or from any compensation or other amounts owing to a Participant, the
amount (in cash, Common Stock or other property) of any required tax withholding
and payroll taxes in respect of an Option, its exercise or any payment or
transfer under an Option or under the Plan and to take such other action as may
be necessary in the opinion of the Company to satisfy all obligations for the
payment of such taxes.

(ii) Without limiting the generality of clause (i) above, unless otherwise
provided in a Stock Option Agreement, the Committee shall have the authority to
require that a Participant satisfy the withholding liability by payment in cash
or by certified check and may also allow a Participant to satisfy, in whole or
in part, the foregoing withholding liability (but no more than the minimum
required withholding liability) by any other method permitted by the Committee,
including, without limitation, by means of a “net exercise” procedure approved
by the Committee.

(e) Claim to Options and Employment Rights. No employee of the Company or any of
its Subsidiaries, or other Person, shall have any claim or right to be granted
an Option under the Plan or, having been selected for the grant of an Option, to
be selected for a grant of any other Option. There is no obligation for
uniformity of treatment of Participants regarding the number of Options granted,
the manner in which grants are made or the terms or conditions of any Options.
Neither the Plan nor any action taken hereunder shall be construed as giving any
Participant any right to be retained in the employ or service of the Company or
any of its Subsidiaries.

(f) No Liability of Committee Members. No member of the Committee shall be
personally liable by reason of any contract or other instrument executed by such
member or on his behalf in his capacity as a member of the Committee nor for any
mistake of judgment made in good faith, and the Company shall indemnify and hold
harmless each member of the Committee and each other employee, officer or
director of the Company to whom any duty or power relating to the administration
or interpretation of the Plan may be allocated or delegated, against any cost or
expense (including counsel fees) or liability (including any sum paid in
settlement of a claim) arising out of any act or omission to act in connection
with the Plan unless arising out of such person’s own fraud or willful bad
faith; provided, however, that approval of the Board shall be required for the
payment of any amount in settlement of a claim against any such person. The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled under the Company’s
Amended and Restated Certificate of Incorporation or Amended and

 

- 9 -



--------------------------------------------------------------------------------

Restated By-Laws, as a matter of law, or otherwise, or any power that the
Company may have to indemnify them or hold them harmless.

(g) Funding. No provision of the Plan shall require the Company, for the purpose
of satisfying any obligations under the Plan, to purchase assets or place any
assets in a trust or other entity or otherwise to segregate any assets, nor
shall the Company maintain separate bank accounts, books, records or other
evidence of the existence of a segregated or separately maintained or
administered fund for such purposes. Participants shall have no rights under the
Plan other than as unsecured general creditors of the Company, except that
insofar as they may have become entitled to payment of additional compensation
by performance of services, they shall have the same rights as other employees
under general law.

(h) No Trust or Fund Created Neither the Plan nor any grant made under the Plan
shall create or be construed to create a trust or a fiduciary relationship
between the Company or any of its Subsidiaries and a Participant or any other
Person.

(i) Reliance on Reports. Each member of the Committee and each member of the
Board shall be fully justified in relying, acting or failing to act, and shall
not be liable for having so relied, acted or failed to act in good faith, upon
any report made by the independent public accountant of the Company or any of
its Affiliates and upon any other information furnished in connection with the
Plan by any person or persons other than himself.

(j) Expenses. The expenses of administering the Plan shall be borne by the
Company and its Affiliates.

(k) Termination of Employment. For all purposes herein, a person who transfers
from employment or service with the Company to employment or service with a
Subsidiary or vice versa shall not be deemed to have terminated employment or
service with the Company or a Subsidiary.

(l) Transferability.

(i) Each Option shall be exercisable only by the Participant during the
Participant’s lifetime, or, if permissible under applicable law, by the
Participant’s legal guardian or representative. No Option may be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by a
Participant otherwise than by will or by the laws of descent and distribution
(provided that any such transferee shall be bound by and hold the Option
pursuant to the terms and conditions of the Stockholders’ Agreement, the Plan,
and any applicable Stock Option Agreement), and any such purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company or an Affiliate; provided that the designation
of a beneficiary shall not constitute an assignment, alienation, pledge,
attachment, sale, transfer or encumbrance.

 

- 10 -



--------------------------------------------------------------------------------

(ii) Notwithstanding subparagraph (i), the Committee may in the Stock Option
Agreement or at any time after the Date of Grant in an amendment to a Stock
Option Agreement provide that an Option may be transferred by a Participant
without consideration, subject to such rules as the Committee may adopt
consistent with any applicable Stock Option Agreement to preserve the purposes
of the Plan, to a Permitted Transferee; provided that the Participant gives the
Committee advance written notice describing the terms and conditions of the
proposed transfer and the Committee notifies the Participant in writing that
such a transfer would comply with the requirements of the Plan and any
applicable Stock Option Agreement.

(iii) The terms of any Option transferred in accordance with the immediately
preceding subparagraph shall apply to the Permitted Transferee and any reference
in the Plan or in a Stock Option Agreement to a Participant shall be deemed to
refer to the Permitted Transferee, except that (w) Permitted Transferees shall
not be entitled to transfer any Option, other than by will or the laws of
descent and distribution; (x) Permitted Transferees shall not be entitled to
exercise any transferred Option unless there shall be in effect a registration
statement on an appropriate form covering the shares of Common Stock to be
acquired pursuant to the exercise of such Option if the Committee determines,
consistent with any applicable Stock Option Agreement, that such a registration
statement is necessary or appropriate; (y) neither the Committee nor the Company
shall be required to provide any notice to a Permitted Transferee, whether or
not such notice is or would otherwise have been required to be given to the
Participant under the Plan or otherwise but shall continue to provide the
Participant with all notices hereunder; and (z) the consequences of the
termination of the Participant’s employment by, or services to, the Company or
an Affiliate under the terms of the Plan and the applicable Stock Option
Agreement shall continue to be applied with respect to the Participant,
including, without limitation, that an Option shall be exercisable by the
Permitted Transferee only to the extent, and for the periods, specified in the
Plan and the applicable Stock Option Agreement.

(iv) Notwithstanding anything to the contrary in the Plan, the Stockholders’
Agreement, any Stock Option Agreement or any charter, by-laws or other
instrument or document governing or applicable to the Options or shares of
Common Stock, if and to the extent the Committee determines that it is necessary
to rely on the 12h-1(f) Exemption with respect to the Options outstanding under
the Plan, each Option, including any Option granted prior to, on or after the
date of any such determination by the Committee, shall be subject to the
following conditions: (A) the Options and, prior to exercise, the shares of
Common Stock to be issued upon exercise of the Options shall be restricted as to
transfer by the Participant other than to persons who are Permitted Transferees,
or to an executor or guardian of the Participant upon the death or Disability of
the Participant until the Company becomes subject to the reporting requirements
of Section 13 or Section 15(d) of the Exchange Act or is no longer relying on
the 12h-1(f) Exemption; provided that the Participant may transfer the Options
to the Company, or in connection with a Change in Control or other acquisition

 

- 11 -



--------------------------------------------------------------------------------

transaction involving the Company, if, after such transaction, the Options no
longer will be outstanding, and the Company no longer will be relying on the
12h-1(f) Exemption; and (B) the Options, and the shares of Common Stock issuable
upon exercise of such Options, will be restricted as to any pledge,
hypothecation or other transfer, including any short position, any “put
equivalent position” (as defined in Rule 16a-1(h) of the Exchange Act), or any
“call equivalent position” (as defined in Rule 16a-1(b) of the Exchange Act) by
the Participant prior to exercise of an Option, except in the circumstances
permitted in paragraph (iv) above, until the Company becomes subject to the
reporting requirements of Section 13 or Section 15(d) of the Exchange Act or is
no longer relying on the 12h-1(f) Exemption.

(m) No Limit on Other Compensation Arrangements. Nothing contained in the Plan
shall prevent the Company or any Subsidiary from adopting or continuing in
effect other compensation arrangements, which may, but need not, provide for the
grant of Options, securities and other types of awards, and such arrangements
may be either generally applicable or applicable only in specific cases.

(n) Special Incentive Compensation. By acceptance of a grant hereunder, each
Participant shall be deemed to have agreed that such award is special incentive
compensation that will not be taken into account, in any manner, as salary,
compensation or bonus in determining the amount of any payment under any
pension, retirement, life insurance, disability, severance or other employee
benefit plan of the Company or any Affiliate of the Company. In addition, each
beneficiary of a deceased Participant shall be deemed to have agreed that such
grant will not affect the amount of any life insurance coverage, if any,
provided by any Person on the life of the Participant which is payable to such
beneficiary under any life insurance plan covering employees.

(o) Governing Law. The Plan shall be governed by, and construed in accordance
with, the laws of the State of New York, without regard to its choice of law
provisions that would cause the law of another jurisdiction to apply.

(p) Severability. If any provision of the Plan or any award made hereunder is,
becomes or is deemed to be invalid, illegal or unenforceable in any jurisdiction
or as to any Person or award, or would disqualify the Plan or any award under
any law deemed applicable by the Committee, such provision shall be construed or
deemed amended to conform to the applicable laws, or if it cannot be construed
or deemed amended without, in the determination of the Committee, materially
altering the intent of the Plan or the award, such provision shall be stricken
as to such jurisdiction, Person or award and the remainder of the Plan and any
such award shall remain in full force and effect.

(q) Headings. Headings are used herein solely as a convenience to facilitate
reference and shall not be deemed in any way material or relevant to the
construction or interpretation of the Plan or any provision thereof.

 

- 12 -



--------------------------------------------------------------------------------

(r) Interpretation. The terms defined in the singular shall have a comparable
meaning when used in the plural, and vice versa.

(s) Gender. Except where otherwise indicated by the context, any masculine term
used herein shall also include the feminine.

(t) Amendment to Stockholders’ Agreement. Neither the adoption of this Plan nor
any award made hereunder shall restrict in any way the adoption of any
amendment, supplement or other modification of the Stockholders’ Agreement in
accordance with the terms of such agreement.

(u) Conflict Between the Plan and the Stockholders’ Agreement. The Plan and any
award made hereunder are subject to the Stockholders’ Agreement, the terms and
provisions of which are hereby incorporated herein by reference. In the event of
a conflict between any term or provision contained herein and a term or
provision of the Stockholders’ Agreement, the Committee shall resolve any such
conflict in its sole discretion.

(v) Financial Information. If the Company is relying on the 12h-1(f) Exemption,
until the Company becomes subject to the reporting requirements of Section 13 or
Section 15(d) of the Exchange Act or is no longer relying on the 12h-1(f)
Exemption, the Company will, subject to the last sentence of this Section 8(v),
provide to each Participant the information described in Rule 701(e)(3), (4) and
(5) under the Securities Act (described below), every six months with the
financial statements required to be provided thereunder being not more than 180
days old and with such information provided either by physical or electronic
delivery to each Participant or by written notice to each Participant of the
availability of the information on an Internet site that may be
password-protected and of any password needed to access the information. The
information described in Rule 701(e)(3), (4), and (5) consists of
(A) information about the risks associated with investment in Options and the
shares of Common Stock purchased upon exercise of an Option, and (B) the
Company’s financial statements required to be furnished by Part F/S of Form 1-A
under Regulation A of the Securities Act. The Company may request that the
Participant agree to keep the information to be provided pursuant to this
Section 8(v) confidential and shall not be required to provide such information
if a Participant does not agree to keep the information confidential.

9. Changes in Capital Structure

(a) In order to prevent substantial enlargement or dilution of a Participant’s
rights in a manner inconsistent with the purposes of the Plan, the Committee
shall make such equitable adjustments or substitutions as it deems necessary or
appropriate to any Option, including without limitation, as to the number and
kind of shares subject to the Option, the Exercise Price per share or other
consideration subject to the Option, (i) in the event of changes affecting the
outstanding shares of Common Stock, the capital structure of the Company or the
Company’s business by reason of stock or extraordinary cash dividends, stock
splits, reverse stock splits, recapitalization, reorganizations, mergers,
consolidations, combinations, exchanges, or other relevant

 

-13-



--------------------------------------------------------------------------------

changes in capitalization, or sale of Company assets occurring after the Date of
Grant of any such Options, or (ii) in the event of any change in applicable laws
or any change in circumstances which results in or would result in any
substantial dilution or enlargement of the rights granted to, or available for,
Participants, or which otherwise warrants equitable adjustment because it
interferes with the intended operation of the Plan.

(b) The manner and extent of any adjustments and substitutions contemplated by
Section 9(a) shall be determined by the Committee in its sole discretion acting
reasonably and in good faith. The determination of the Committee regarding any
adjustment or substitution will be final and conclusive.

(c) Without limiting any other provision of this Section 9, in the event of any
of the following:

(i) a merger or consolidation involving the Company;

(ii) a sale of all or substantially all of the assets of the Company and its
Subsidiaries on a consolidated basis;

(iii) a sale of all or substantially all of the outstanding shares of Common
Stock of the Company and its Subsidiaries on a consolidated basis;

(iv) a sale (by merger or otherwise) of all of the interests of the OH Investor
Group in the Company or of all or substantially all of the assets of the
Company;

(v) the reorganization, capital restructuring, liquidation, dissolution or
winding up of the Company;

(vi) a Change in Control; or

(vii) the Company (or applicable Person) enters into a written agreement to
undergo an event described in clauses (i), (ii), (iii), (iv) or (v) above,

then the Committee may, in its sole discretion, provide for a substitution or
assumption of the Options, accelerate the exercisability of, or termination of,
the Options, provide for a period of time for exercise prior to the occurrence
of such event or cancel all or any portion of any outstanding Options and, if
applicable, cause the holders thereof to be paid, in cash or Common Stock or
other equity interests, securities or property, or any combination thereof, the
intrinsic value, if any, of such Options based upon the price per share of
Common Stock received or to be received by other stockholders of the Company in
the event. Such intrinsic value shall be limited to the excess, if any, of the
Fair Market Value (as of a date specified by the Committee) of the shares of
Common Stock underlying the Options over the aggregate Exercise Price (it being
understood that, in such event, any Option having an Exercise Price equal to, or
in excess of, the Fair Market Value of one share of Common Stock subject thereto
may be canceled and terminated without payment or consideration therefor).
Following payment of the intrinsic value of

 

- 14 -



--------------------------------------------------------------------------------

any Option in accordance with this Section 9, such Option shall automatically
terminate and cease to be outstanding without any further action by the
Committee or the holder of such Option. Payments to be made in connection with
the cancellation of an Option may be subject to further vesting to the extent
the Option was not previously vested. The terms of this Section 9 may be varied
by the Committee in any particular Stock Option Agreement.

(d) The terms of this Section 9 may be varied by the Committee in any particular
Award Agreement.

(e) In the event of any issuances of share capital to any OH Affiliate for which
such Affiliate does not pay Fair Market Value, the Committee, in its sole
discretion acting reasonably in good faith, shall equitably adjust any
outstanding Awards to reflect such issuance.

10. Nonexclusivity of the Plan

The adoption of this Plan by the Board shall not be construed as creating any
limitations on the power of the Board to adopt such other incentive arrangements
as it may deem desirable, including, without limitation, the granting of stock
options otherwise than under this Plan, and such arrangements may be either
applicable generally or only in specific cases.

11. Amendments and Termination

(a) Amendment and Termination of the Plan. The Board may amend, alter, suspend,
discontinue or terminate the Plan or any portion thereof at any time; provided
that no such amendment, alteration, suspension, discontinuation or termination
shall be made without stockholder approval if such approval is necessary to
comply with any tax or regulatory requirement applicable to the Plan; and
provided further that, subject to Section 4(b), any such amendment, alteration,
suspension, discontinuance or termination that would impair the rights of any
Participant or any holder of any Option theretofore granted shall not to that
extent be effective without the consent of the affected Participant or holder.

(b) Amendment of Stock Option Agreements. The Committee may, to the extent
consistent with the terms of any Stock Option Agreement, waive any conditions or
rights under, amend any terms of, or alter, suspend, discontinue, cancel or
terminate, any Option theretofore granted, prospectively or retroactively;
provided that any such waiver, amendment, alteration, suspension,
discontinuance, cancellation or termination that would impair the rights of any
Participant in respect of any Option theretofore granted shall not to that
extent be effective without the consent of the affected Participant.

12. Effect of Change in Control

A Participant’s Stock Option Agreement may include specific provisions relating
to the effect of a Change in Control including, without limitation, provisions
that accelerate the exercisability of an Option in connection with a Change in
Control.

 

- 15 -



--------------------------------------------------------------------------------

13. Misconduct of Grantee

Notwithstanding anything to the contrary in the Plan, the Committee, in its sole
discretion, may establish procedures, at or before the time that an Option is
granted (or, with the consent of the Participant, after such time), in the
applicable Stock Option Agreement or in a separate agreement, providing for the
forfeiture or cancellation of such Option (whether vested or unvested), or the
disgorgement of gains from the exercise, vesting or settlement of the Option, in
each case to be applied if the Participant engages in conduct detrimental to the
Company. For purposes of this Plan, conduct detrimental to the Company shall
include Participant’s breaches of any restrictive covenants on competition,
solicitation of employees or clients, or confidential information, and may
include conduct that the Committee in its sole discretion determines (x) to be
injurious or prejudicial to any interest of the Company or any of its
Affiliates, or (y) to otherwise violate a policy, procedure or rule applicable
to the Participant with respect to the Company or any of its Affiliates, or if
the Participant’s employment with the Company and its Affiliates is terminated
for Cause. Notwithstanding any of the foregoing to the contrary, the Company
shall retain the right to bring an action at equity or law to enjoin
Participant’s misconduct and recover damages resulting from such misconduct.

14. Code Section 409A

(a) Without limiting the generality of the foregoing, to the extent applicable,
notwithstanding anything herein to the contrary, this Plan and Options issued
hereunder are intended to be exempt from the requirements of Section 409A of the
Code and Department of Treasury regulations and other interpretative guidance
issued thereunder, including, without limitation, any such regulations or other
guidance that may be issued after the Effective Date (“Section 409A”). To the
extent applicable, the Plan and the Options granted under the Plan shall be
interpreted in accordance with this intent. Notwithstanding any provision of the
Plan to the contrary, in the event that the Committee determines that any shares
of Common Stock issued or amounts payable hereunder will be subject to
additional tax under Section 409A, prior to delivery to such Participant of such
shares or payment to such Participant of such amount, the Company shall
(a) adopt such amendments to the Plan and Options and appropriate policies and
procedures, including amendments and policies with retroactive effect, that the
Committee determines necessary or appropriate to preserve the intended tax
treatment of the benefits provided by the Plan and Options hereunder and/or
(b) take such other actions as the Committee determines necessary or appropriate
to avoid or limit the imposition of such additional tax under Section 409A.

(b) In the event that it is reasonably determined by the Committee that, as a
result of Section 409A, payments in respect of any Option under the Plan may not
be made at the time contemplated by the terms of the Plan or the relevant Stock
Option Agreement, as the case may be, without causing the Participant holding
such Option to be subject to taxation under Section 409A, the Company will make
such payment on the first day that would not result in the Participant incurring
any tax liability under Section 409A.

*             *             *

 

- 16 -



--------------------------------------------------------------------------------

As adopted by the Board of Directors of

OHCP HM Acquisition Corp. as of May 28, 2010

 

- 17 -